Citation Nr: 0516448	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  02-20 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from May 1973 to May 1976.  He 
also had four months of prior active service.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the veteran's claims 
for service connection for chronic bronchitis, a psychiatric 
disorder, and bilateral hearing loss with otitis externa.

Service connection for hearing loss in the left ear 
subsequently was granted in a December 2002 rating decision.  
In addition, service connection more recently was granted in 
an October 2004 rating decision for bipolar disorder with 
recurrent major depressive and hypomanic episodes.  Pursuant 
to the Board's January 2004 remand, a statement of the case 
(SOC) was issued regarding the veteran's claim of entitlement 
to service connection for right ear hearing loss and 
bilateral otitis externa, but he failed to file a timely 
substantive appeal in response (e.g., a VA Form 9 or 
equivalent statement).  Only if he had would the Board have 
jurisdiction to consider this claim.  See 38 C.F.R. § 20.200 
(2004).  Likewise, he did not appeal the disability ratings 
assigned for his psychiatric disorder or left ear hearing 
loss, after these conditions were service connected.  See, 
e.g., Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(increased rating issues are separate from service connection 
issues).  So his only remaining claim in appellate status 
before the Board concerns whether he is entitled to service 
connection for chronic bronchitis.  See 38 C.F.R. 
§ 20.204(b), (c).

As previously mentioned, the veteran's claim was previously 
before the Board in January 2004, when the Board remanded it 
to the RO for further development and consideration.  The 
claim since has been returned to the Board.




FINDINGS OF FACT

1.  The appellant was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran's chronic bronchitis is causally or 
etiologically related to his service in the military.


CONCLUSION OF LAW

The veteran's chronic bronchitis was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim of entitlement to service 
connection for chronic bronchitis.  The April 2002 rating 
decision appealed, the September 2002 statement of the case 
(SOC), and the October 2004 supplemental statement of the 
case (SSOC), as well as the March 2001 and March 2004 letters 
to the veteran, notified him of the evidence considered and 
the pertinent laws and regulations.  The RO also indicated it 
would review the information of record and determine what 
additional information was needed to process his claim.  And 
the March 2001 and March 2004 letters, in particular, 
apprised him of the type of information and evidence needed 
from him to support his claim, what he could do to help in 
this regard, and what VA had done and would do in obtaining 
supporting evidence.  See, e.g., Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  This type of notice is what is 
specifically contemplated by the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, he was provided 
several VA examinations.  He was also provided several other 
opportunities to submit additional evidence in support of his 
claim - including following the RO's March 2001 and March 
2004 VCAA letters.  He also had an additional 90 days to 
identify and/or submit supporting evidence after 
certification of his appeal to the Board, and even beyond 
that with sufficient justification.  See 38 C.F.R. § 20.1304 
(2004).  So the Board finds that the duty to assist has been 
satisfied and the case is ready for appellate review.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In addition, the March 2001 letter apprising the veteran of 
the provisions of the VCAA was sent prior to adjudicating his 
claim.  So there was due process compliance with the holding 
and mandated sequence of events specified in a recent 
precedent decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004) ("Pelegrini II"), where the United States Court 
of Appeals for Veterans Claims (Court) vacated its previous 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
("Pelegrini I").  See also VAOGCPREC 7-2004 (July 16, 2004) 
discussing the Court's holding in Pelegrini II.  In Pelegrini 
II, just as in Pelegrini I, the Court held, among other 
things, that VCAA notice must be provided to a claimant 
before an initial unfavorable decision by the agency of 
original jurisdiction (AOJ) on the claim.  Id.  The AOJ in 
this case is the RO in Huntington, and the RO did just that.  
Consequently, there is no problem insofar as the timing of 
the VCAA notice, and the content of it is sufficient for the 
reasons stated above.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  See also VAOPGCPREC 16-92 (July 24, 1992).

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

VA's General Counsel recently held in VAOPGCPREC 1-2004 (Feb. 
24, 2004), however, that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the March 2001 and March 
2004 VCAA letters that were provided to the claimant do not 
contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that he was otherwise fully 
notified of the need to give VA any evidence pertaining to 
the claim.  The March 2001 and March 2004 VCAA letters 
requested that he provide or identify any evidence supporting 
his claim of entitlement to service connection.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004).

With respect to the VCAA letters of March 2001 and March 
2004, the veteran was requested to respond within 60 days, 
respectively, but the letters informed him that he had up to 
one year to submit evidence.  And it has been more than one 
year since both letters.  Nonetheless, 38 C.F.R. § 
3.159(b)(1) (2003) was invalidated by the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. September 2003).  The offending regulatory 
language suggested that an appellant must respond to a VCAA 
notice within 30 days and was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided in 38 U.S.C.A. § 5301(a).  
Thus, that regulatory provision was invalid because it was 
inconsistent with the statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.



Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In addition, service connection also 
is permissible for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain conditions are chronic, per 
se, and therefore will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption, however, is rebuttable by 
probative evidence to the contrary.

And if there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  



The veteran's January 1971, January 1972, and June 1972 
Reports of Medical History indicate the veteran denied 
experiencing ear, nose, or throat problems; chronic or 
frequent colds; chronic cough; chest pain or pressure; and 
shortness of breath.  The contemporaneous Reports of Medical 
Examination indicate that clinical evaluations of the 
veteran's nose, mouth, throat, lungs, and chest were normal.

In November 1971, the veteran complained of a runny nose with 
nasal congestion, but denied a cough or sore throat.  The 
assessment was rule out pneumonitis.  An accompanying 
radiology report indicates a chest x-ray was normal, but that 
the veteran had coarse rales in his upper right lung field.

In August 1973, the veteran complained of chest pain and 
coughing up mucous.  A throat culture was taken.  

In January 1976, the veteran complained of a cough, chest 
pain, nasal congestion, and sore throat.  The impression was 
bronchitis.

The veteran's April 1976 Report of Medical Examination for 
purposes of separation indicates that clinical evaluations of 
the veteran's nose, mouth, throat, lungs, and chest were 
normal.
  
A May 1999 chest x-ray by the VA indicates that the veteran's 
lungs were free of acute infiltrate or congestive heart 
failure.

The veteran was afforded a VA general medical examination in 
October 2000.  According to the report, the veteran reported 
that he had some bronchitis while in the service, around 1975 
or 1976.  He also reported that his breathing worsened about 
3 years prior to the VA examination, and his physician at the 
VA prescribed him inhalers.  He complained of a productive 
cough, shortness of breath upon exertion, and occasional 
shortness of breath at rest.  Pulmonary function testing 
showed a normal spirogram.  A chest x-ray was negative for 
active disease.  The impression was chronic bronchitis, 
somewhat improved on inhalers.

A February 2002 VA medical record indicates that the veteran 
had a history of chronic obstructive pulmonary disease (COPD) 
with tobacco abuse.  The veteran complained of slight dry 
cough, without chills, fever, or sore throat.  Physical 
examination showed that his lungs and tympanic membranes were 
clear.  There was no erythema or exudates of the oropharynx.  
The assessment included COPD with tobacco abuse.

A January 2004 VA treatment record indicates that the veteran 
complained of a cold for over one week, with nasal 
congestion.  A history of chronic tobacco dependency was 
noted.

The veteran was afforded a VA respiratory examination in June 
2004.  The report of that examination indicates that the 
veteran related that he had bronchitis while in the service 
and was treated for bronchitis by a physician in 1976 and 
1977.  He also related that he attempted to get records of 
this treatment from his physician, but that the records were 
destroyed after 10 years.   He reported that he smoked 
cigarettes since the age of 17, which the VA examiner 
estimated was a 34-year history of smoking.  He complained of 
an occasional cough, particularly in the morning, 
with sputum.  He also complained of dyspnea on exertion.  He 
denied a history of asthma, but stated that he used an 
inhaler 3 or 4 times per day to help with his breathing.  He 
also reported that he retired in 1998 or 1999 due to cervical 
spine problems.  The VA examiner reviewed the veteran's 
service medical records and reiterated the relevant records 
(previously discussed by the Board).  Following a physical 
examination, chest x-ray, pulmonary function test, and CT 
scan of the thorax, the impression was chronic bronchitis.  
The VA examiner opined that the veteran's chronic bronchitis 
was likely secondary to long-term nicotine use and was 
unrelated to an episode of acute bronchitis during his 
service.  The VA examiner explained that acute bronchitis is 
usually viral and self-limiting, while chronic bronchitis 
occurs only after years of "insult to the lungs (i.e., 
smoking)."



The Board finds that the evidence of record does not 
establish entitlement to service connection for chronic 
bronchitis.  There is no medical evidence of record 
indicating the veteran's chronic bronchitis was incurred 
during or as a result of his military service.  While the 
Board acknowledges that the veteran was treated during 
service, in January 1976, for bronchitis, his service 
physical examination reports, including the one for his 
separation examination a few months later, in April 1976, 
consistently showed normal clinical evaluations of his 
respiratory system.  See 38 C.F.R. § 3.303(b) (isolated 
findings are insufficient to establish chronicity).  And 
there is no objective evidence of continuity of 
symptomatology during the years following his discharge from 
service in May 1976, as the medical evidence of record shows 
that he was first diagnosed with chronic bronchitis in 
October 2000, with a reported onset of 1997, so over 20 years 
after his discharge from the military.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology).   See also 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").  

More significantly, there is simply no medical evidence of a 
causal relationship between his current chronic bronchitis 
and his military service.  In fact, the VA examiner's opinion 
indicates that it is unlikely the veteran's chronic 
bronchitis is causally related to his service in the 
military, as it is more likely related to his 
34-year history of tobacco abuse (smoking).  This VA 
examiner's opinion has significant probative weight since the 
opinion was based on a review of the complete record, and the 
VA examiner not only considered the veteran's assertions and 
medical history, but also undertook a comprehensive 
examination of him See Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).  

The only evidence at other times alleging the veteran's 
chronic bronchitis is related to his service in the military 
comes from him, personally.  And as a layman, he simply does 
not have the necessary medical training and/or expertise to 
determine the cause of this condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
condition at issue to that symptomatology.  Id.  Because of 
this, his allegations, alone, have limited probative value 
without medical evidence substantiating them.  Consequently, 
absent medical evidence of a causal relationship to his 
service in the military, service connection cannot be granted 
because the preponderance of the evidence is unfavorable.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not, mostly evidence 
against the claim, so it must be denied.  38 C.F.R. § 3.102.


ORDER

The claim for service connection for chronic bronchitis is 
denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


